DETAILED ACTION
Reasons for Allowance 
Claims 4, 9-10, 13, 19-23, 26-28 and 32-33 are cancelled.  
Claims 1-3, 5-8, 11-12, 14-18, 24-25, 29-31 and 34 (new claim added) are allowed. 
The following is an examiner’s statement of reasons for allowance:
	Pavlovskaia et al (U.S. 20110282473 A1), “System And Method For Image Segmentation In Generating Computer Models Of A Joint To Undergo Arthroplasty”, teach about  systems and methods for image segmentation in generating computer models of a joint to undergo arthroplasty. Furthermore, it teaches a method of partitioning an image of a bone into a plurality of regions, where the method of partitioning may include obtaining a plurality of volumetric image slices of the bone, generating a plurality of spline curves associated with the bone, verifying that at least one of the plurality of spline curves follow a surface of the bone, and creating a three dimensional (3D) mesh representation based upon the at least one of the plurality of spline curves.
	Razeto et al (U.S. 20160171698 A1), “METHOD OF, AND APPARATUS FOR, REGISTRATION AND SEGMENTATION OF MEDICAL IMAGING DATA”, teaches about an imaging data processing apparatus comprises a registration unit configured to obtain a hierarchical registration between a reference data set and volumetric medical imaging data, the reference data set comprising a plurality of anatomical structures, wherein the hierarchical registration comprises an initial registration and at least one further registration, and the at least one further registration is obtained by the registration unit by modifying the initial registration, and a segmentation unit for segmenting at least part of the volumetric medical imaging data in dependence on the hierarchical registration. It also teaches application to automatic registration and segmentation of bones or other tissues belonging to anatomical joints. Segmentation is the process of identifying pixels or voxels representing a given structure in an image, which may include separating the pixels or voxels from the rest of the image. The structure may be, for example, an anatomical structure such as a bone, a vessel or an organ.
	Kunlei Zhang et al “The unified extreme learning machines and discriminative random fields for automatic knee cartilage and meniscus segmentation from multi-contrast MR images.”(NPL from IDS), teaches about  an automatic knee cartilage  and meniscus segmentation system working on multi-contrast MR images and a novel classification model unifying an ELM- based association potential and a DRF- based interaction potential, which is trained to predict the label for each voxel represented as a represented as a high-dimensional vector of local image features and geometrical features exploited from multi-contrast MR images.
	Rivet-Sabourin et al (U.S.20160275674 A1), “METHOD AND SYSTEM FOR PERFORMING MULTI-BONE SEGMENTATION IN IMAGING DATA”, teaches about computer implemented method for performing bone segmentation in imaging data of a section of a body structure. The minimization of the energy functional generates segmented blobs delimitating the regions of the 2D images, each one of the blobs substantially contouring one or more bones contained in the respective one of the 2D images. For instance, the segmented blobs are used to discriminate the background of the 2D images from the region(s) corresponding to the bones. The segmented blobs in each of the 20 images can be stacked to generate a plurality of 3D subvolumes, each one of the 3D subvolumes resulting from the combination of a plurality of corresponding segmented blobs. Each one of the 3D subvolumes corresponds to one or more bones.
However, the combination of Pavlovskaia et al, Razeto et al, Rivet-Sabourin et al and Kunlei Zhang et al, either alone or in combination, fails to disclose:
 Claim 1: A system comprising: 
at least one hardware processor; and 
a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor to:
receive a three-dimensional (3-D) image dataset comprising a plurality of consecutive cross-sectional two-dimensional (2-D) images of a region of a human body, wherein said region comprises at least (i) a portion of a first bone adjacent (ii) at least a portion of a second bone;
identify in the 3-D image dataset a plurality of voxels belonging to a contiguous volume comprising said at least a portion of said first bone and said at least a portion of said second bone, wherein said identifying is based on each of said voxels meeting a specified threshold;
identify one of said 2-D images as a boundary image, representing a boundary of the contiguous volume;
extract from said 3-D image dataset a subset of said 2-D images, based on the 2-D boundary image; and 
apply a trained machine learning classifier to said subset of said 2-D images, to classify each voxel in said subset of said 2-D images as belonging to one of: said first bone, said second bone, and a non-bone tissue.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                 


/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665